DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, 11-17, and 19) in the reply filed on 06/07/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations of claim 11 which recite “such as agar, guar gum…such as bentonite…such as carboxy methyl cellulose, methyl cellulose, ethyl cellulose, hydroxyl ethyl cellulose, and hydroxypropyl methylcellulose” following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Applicant is informed that for the purpose of examination, the Examiner is interpreting the recitation in claim 11 of cellulose derivatives as including all cellulose derivatives, and the recitation in claim 11 of natural gums as including all natural gums.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-9, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (US7468087B2, hereinafter referred to as Sakamoto).
Regarding claim 1, Sakamoto teaches a method for producing a spherical urea-aldehyde condensate fertilizer granule, the granule comprising a urea-aldehyde condensate (Abstract, fertilizer containing urea/aldehyde condensation product; Col. 6 ln. 25, the fertilizer of the invention are particulates), the method comprising:
combining the urea-aldehyde condensate and water to form a mixture (Col. 2 ln. 50-51, process for producing the fertilizer urea/aldehyde condensation product and water are added as raw materials; Col. 5 ln. 55-62, the process for producing the fertilizers…mixed with a urea/aldehyde condensation product in the form of a slurry; Col. 9 ln. 11-16, water is used as a raw material in the process for producing the fertilizers of the invention);
optionally extruding the mixture (Col. 8 ln. 35-42, methods of granulation performed after mixing include extrusive granulation, where extrusive granulation is preferred);
forming spheres from the mixture (Col. 10 ln. 24-26, particulate fertilizers fed into a rotary disc type particle smoother which from the granules into spheres); and
drying the spheres (Col. 10 ln. 24-26, spheres are formed by feeding fertilizing particulates into a particle smoother) to form the spherical urea-aldehyde condensate fertilizer granule (Col. 2 ln. 50-55, step of drying the urea/aldehyde particles).
Regarding claim 2, Sakamoto teaches wherein the mixture is extruded through a perforated die before forming the spheres (Col. 10 ln. 22-24, screw-extruding granulator with a screen diameter of 3.0mm).
Regarding claim 4, Sakamoto teaches wherein the spheres are formed with a spheronizer and/or granulator (Col. 10 ln. 24-26, particulate fertilizers fed into a rotary disc type particle smoother form the granules into spheres, where the particle smoother smooths the edges of the granules to create a uniform spherical shape).
Regarding claim 8, Sakamoto teaches  wherein the mixture comprises 1 wt% to 30 wt% water (Col. 10 ln. 15-16, water is adjusted to 20wt% water content).
Regarding claim 9, Sakamoto teaches wherein the mixture comprises one or more flow promotors, binders, or a combination thereof (Col. 7 ln. 7-15, binders are included in the mixture). 
Regarding claim 11, Sakamoto teaches the method of claim 1, further, Sakamoto discloses wherein the flow promoter is one or more of bleached wheat flour, microcrystalline silica, chitosan, natural gums such as agar, guar gum, clays such as bentonite, cellulose derivatives such as carboxy methyl cellulose, methyl cellulose, ethyl cellulose, hydroxyl ethyl cellulose, and hydroxypropyl methylcellulose (Col. 7 ln. 7-15, crystallite cellulose, carboxymethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, polyethylene glycol, gum arabic).
Regarding claim 12, Sakamoto teaches wherein the binder is one or more of bleached wheat flour, guar gum, calcium ligno sulfonate, gelatin, seaweed extract, plaster of paris, flour, starch, cellulose, gluten, colloidal silica, kaolin, bentonite, polyethylene glycol, polycaprolactone, and low molecular weight poly vinyl acetate (Col. 7 ln. 7-15, sodium alginate, gelatin, crystallite cellulose, carboxymethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, lignin sulfonate, polyethylene glycol).
Regarding claims 13-14, Sakamoto teaches wherein the urea-aldehyde condensate comprises at least one urea-C1-C-4 aldehyde condensate, and at least one urea-C2-C4 aldehyde condensate, respectively (Col. 5 ln. 18-23, the urea/aldehyde condensation includes urea/isobutyl aldehyde).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto as applied to claim 1 above, in view of Sushma Lute, Ranjit Dhenge, and Agba Salman, Twin Screw Granulation: An Investigation of the Effect of Barrel Fill Level, Pharmaceutics, June 1, 2018 (hereinafter referred to as Lute).
Regarding claim 3, Sakamoto teaches the method of producing a spherical urea-aldehyde condensate fertilizer granule in claim 1. Moreover, Sakamoto teaches that the method of forming the granules includes extrusion (Col. 8 ln. 42, extrusive granulation is preferred). Sakamoto does not expressly disclose the rpm and pressure at which the extruder operates at. However, Lute discloses screw extrusion granulation (Title), and further discloses a range of speeds at which the screw-extrusion occurs, including 150rpm to 1000rpm (Pg. 4 Table 1). Moreover, Lute discloses that the varying speed (rpm) reduces the mean residence time of the material within the screw extruder (Pg. 5-6, FIGS. 2 and 3), and additionally, varying the speed (rpm) achieves a recognized result where the median diameter of the granule fluctuates within a defined range for each respective rpm speed (Pg. 6-7, FIGS. 4 and 5). For example, Lute discloses on Pg. 6 FIG. 3 that as the speed (i.e., rpm) increase the mean residence time narrows from a range of 5-3 seconds at 200rpm to 0 to 5 seconds for 1000rpm, additionally, on Pg. 6 FIG. 4 the median granule size can be contrasted against the various speeds (i.e., rpm) where median granule size can fluctuate from less than 600microns to about 700microns at 400 rpm and likewise the at 1000rpm the median granule size narrows between 600microns to 700 microns. One having ordinary skill in the art would necessarily choose a speed (i.e., rpm) within the varying spectrum of speeds (rpm) to achieve a result-effective variable that creates a desired particle size and mean residence time within the screw extruder. Moreover, one having ordinary skill in the art would recognize and understand that the screw-extruder as disclosed in Sakamoto in its usual and normal operation is operated at standard atmospheric pressure. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a speed parameter (i.e., rpm) to create a desired particle size and a mean residence time within the screw extruder. 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US7468087B2, hereinafter referred to as Sakamoto).
Regarding claim 5, Sakamoto teaches the method of producing a spherical urea-aldehyde condensate fertilizing granule in claim 4. Moreover, Sakamoto teaches the mixture is formed into spheres by a spheronizer that operates at 788rpm (Col. 10 ln. 34-41). However, Sakamoto does not disclose that the spheronizer operates at a disc speed within the claimed range of 1500rpm to 5000rpm. One having ordinary skill in the art would appreciate and recognize that increasing the disc speed of the spheronizer within the claimed range of 1500rpm to 5000rpm would necessarily achieve the predictable result of the fertilizing particulate having a smoother surface area which creates a more uniform sphere. One having ordinary skill in the art would have been motivated to optimize the speed (i.e., rpm) at which the spheronizer to operates by increasing the speed (i.e., rpm) to 1500rpm to 5000rpm to yield the predictable result of a smoother more uniform sphere. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to increase the speed (i.e., rpm) to 1500rpm to 5000rpm to yield the predictable result of a smoother more uniform sphere. See MPEP § 2143(D).
Regarding claim 6, Sakamoto teaches the method of producing a spherical urea-aldehyde condensate fertilizing granule in claim 4. Moreover, Sakamoto teaches the mixture is formed into spheres by a granulator that operates at 40rpm (Col. 12 ln. 37-39, mixture was placed in a rotary pan type granulator; See Applicant’s Specification at para [0008] which provides that the sphere can be formed by pan granulation). Absent a teaching or otherwise it would be obvious to one having ordinary skill in the art to operate a granulator at standard temperature and standard pressure which would predictably result in the urea-aldehyde fertilizer granules as disclosed in Sakamoto. See MPEP § 2143(D).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto as applied to claim 1 above, in view of Incitec Pivot Fertilisers, Product Density and Sizing, July 2016 (hereinafter referred to as Incitec).
Regarding claim 7, Sakamoto does not expressly disclose that the average diameter of the spherical urea-aldehyde fertilizing granule is from 1mm to 3.5mm. However, Incitec discloses that fertilizer manufacturers produce fertilizers in which the majority of granules are from 2 to 4mm in diameter (Pg. 2 first full paragraph). It would be obvious to one having ordinary skill in the art to select a range of diameters for a spherical granule from a known range of commercially available range of diameters for a spherical granule, where the range of diameters for a fertilizing granule from 2 to 4mm provides for more consistent flow rates and are less prone to segregation (Pg. 2 first full paragraph). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce a spherical urea-aldehyde fertilizing granule within the range of 2 to 4mm to provide for more consistent flow rates and being less prone to segregation. See MPEP § 2144.05(II).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US7468087B2, hereinafter referred to as Sakamoto).
Regarding claims 15, Sakamoto discloses wherein the urea-C1-C4 aldehyde condensate (Col. 5 ln. 18-25, the condensation product of urea/isobutyl aldehyde which produces isobutylidenediurea). More specifically, Sakamoto discloses the condensation product of urea/isobutyl aldehyde produces the genus isobutylidenediurea (Col. 5 ln. 18-25, the condensation product of urea/isobutyl aldehyde which produces isobutylidenediurea). One having ordinary skill in the art would have expected that a species such as methylene urea-isobutylidenediurea would exhibit the same or substantially similar physical and chemical similarities to the genus isobutylidenediurea, such that one having ordinary skill in the art would have been motivated to select a species from the genus isobutylidenediurea where the respective uses of the genus isobutylidenediurea and the species methylene urea-isobutylidenediurea are used as fertilizers to provide nitrogen components to plants and provide a pattern of providing plants the ability to absorb the nitrogen nutrient (Col. 9 ln. 60-67).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the species methylene urea-isobutylidenediurea from the genus isobutylidenediurea as a fertilizer to provide nitrogen components to plants and provide a pattern of providing plants the ability to absorb the nitrogen nutrient. See MPEP § 2144.08(II).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto as applied to claim 1 above, in view of Brenda Novoa-Martinez, Strength properties of granules materials, LSU Master’s Theses, 2003 (hereinafter referred to as LSU).
Regarding claim 16, Sakamoto, teaches the method of claim 1, however, Sakamoto does not expressly disclose the crush strength of the urea-aldehyde fertilizer. However, LSU discloses that the mechanical behavior of particles depends on the size and shape, arrangement, friction, associated pore spaces, and degree of saturation (Pg. 1 ln. 1-3). Moreover, LSU discloses that in granular materials different sources contribute to the frictional resistance, including: sliding and rolling of the particles, resistance to volume change, particle interlocking, and particle crushing (Pg. 5 ln. 9-11). LSU discloses the typical behavior of dense and loosely packed granular material specimens subjected to conventional triaxial compression (one having ordinary skill in the art would recognize as crushing, Pg. 9 FIG. 2.6). LSU further discloses when a dense specimen is compressed, first, the particles are pushed together into a denser state, and then second, the specimen fails when the particles move laterally due to the shear forces and interlocking between the particles decreases (Pg. 10, ln. 1-13). LSU discloses that, generally, stress-strain behavior of granular materials is dependent on their fabric because the fabric of a granular material determines the level of interlocking between the particles (Pg. 10-11 ln. 22-23 and ln. 1-3, respectively).  One having ordinary skill in the art would be motivated to optimize the fabric of the spherical urea-aldehyde fertilizing granule of Sakamoto, thereby optimizing the particle interlocking in order to gain an improved crush strength of greater than 1.3 kgf/granule, where the optimized crush strength is within a threshold range such that it is not too high that the spherical granule does not readily dissolve nor too low where it easily disintegrates. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the crush strength of the spherical urea-aldehyde fertilizing granule to be greater than 1.3 kgf/granule to readily dissolve and provide nutrients to the plant and not easily disintegrate prior to being spread to the plants. See MPEP § 2144.05(II).

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto as applied to claim 1 above, in view of Incitec Pivot Fertilisers, Product Density and Sizing, July 2016 (hereinafter referred to as Incitec) in further view of Brenda Novoa-Martinez, Strength properties of granules materials, LSU Master’s Theses, 2003 (hereinafter referred to as LSU).
Regarding claim 17, Sakamoto teaches the method of claim 1, further, Sakamoto discloses that the spherical urea-formaldehyde condensate fertilizer granule comprises at least one urea-C1-C4 aldehyde condensate (Col. 5 ln. 18-23, the urea/aldehyde condensation includes urea/isobutyl aldehyde). As discussed above in the rejection of claim 7, Incitec discloses that fertilizer manufacturers produce fertilizer in which the majority of granules are from 2 to 4mm in diameter (Incitec, Pg. 2 first full paragraph). It would be obvious to one having ordinary skill in the art to select a range of diameters for a spherical granule from a known range of commercially available range of diameters for a spherical granule, where the range of diameters for a fertilizing granule from 2 to 4mm provides for more consistent flow rates and are less prone to segregation (Incitec, Pg. 2 first full paragraph). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce a spherical urea-aldehyde fertilizing granule within the range of 2 to 4mm to provide for more consistent flow rates and being less prone to segregation. However, Sakamoto does not expressly disclose the crush strength of the granule. As discussed above in the rejection of claim 16,  LSU discloses the typical behavior of dense and loosely packed granular material specimens subjected to conventional triaxial compression (one having ordinary skill in the art would recognize as crushing, Pg. 9 FIG. 2.6) and that, generally, stress-strain behavior of granular materials is dependent on their fabric because the fabric of a granular material determines the level of interlocking between the particles (Pg. 10-11 ln. 22-23 and ln. 1-3, respectively). One having ordinary skill in the art would be motivated to optimize the fabric of the spherical urea-aldehyde fertilizing granule of Sakamoto, thereby optimizing the particle interlocking in order to gain an improved crush strength of greater than 1.3 kgf/granule, where the optimized crush strength is within a threshold range such that it is not too high that the spherical granule does not readily dissolve nor too low where it easily disintegrates. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the crush strength of the spherical granule to be greater than 1.3 kgf/granule to not be too dense where the spherical granule will not readily dissolve nor too low where the spherical granule would too easily disintegrate. 
Regarding claim 19, Sakamoto as modified by Incitec in further view of LSU makes obvious the method for producing a spherical urea-aldehyde condensate fertilizer granule comprises at least one urea-C1-C4 aldehyde condensate having an average diameter of 1mm to 3.5mm (Incitec, Pg. 2 first full paragraph) and an average crush strength of greater than 1.3 kgf/granule (LSU, Pg. 10-11 ln. 22-23 and ln. 1-3, respectively), Sakamoto as modified by Incitec in further view of LSU discloses wherein the urea-C1-C4 aldehyde condensate  (Sakamoto, Col. 5 ln. 18-25, the condensation product of urea/isobutyl aldehyde which produces isobutylidenediurea). More specifically, Sakamoto discloses the condensation product of urea/isobutyl aldehyde produces the genus isobutylidenediurea (Sakamoto, Col. 5 ln. 18-25, the condensation product of urea/isobutyl aldehyde which produces isobutylidenediurea).  One having ordinary skill in the art would have expected that a species such as methylene urea-isobutylidenediurea would exhibit the same or substantially similar physical and chemical similarities to the genus isobutylidenediurea, such that one having ordinary skill in the art would have been motivated to select a species from the genus isobutylidenediurea where the respective uses of the genus isobutylidenediurea and the species methylene urea-isobutylidenediurea are used as fertilizers to provide nitrogen components to plants and provide a pattern of providing plants the ability to absorb the nitrogen nutrient (Sakamoto, Col. 9 ln. 60-67).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the species methylene urea-isobutylidenediurea from the genus isobutylidenediurea as a fertilizer to provide nitrogen components to plants and provide a pattern of providing plants the ability to absorb the nitrogen nutrient. See MPEP § 2144.08(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731